


EXHIBIT 10.1




OMNIBUS AMENDMENT




This Omnibus Amendment, made as of June 5, 2015 (the “Amendment”), is being
entered into among Tyme Technologies, Inc., a Delaware corporation (the
“Company”), Christopher Brown, a natural person residing at 590 Madison Avenue,
36th Floor, New York, NY 10022 (“Brown”), and GEM Global Yield Fund LLC SCS, a
“société en commandite simple” formed under the laws of Luxembourg (the
“Subscriber”).




WHEREAS, the Company and the Subscriber entered into a Subscription Agreement,
dated as of March 5, 2015 (the “Subscription Agreement”), pursuant to which the
Subscriber purchased an aggregate of 2,716,000 shares (the “PPO Shares”) of
common stock, par value $0.0001 per share (the “Company Common Stock”), of the
Company; in connection with such Subscription Agreement, the Subscriber issued
to the Company a 10% Secured Convertible Promissory Note (the “Note”)  in the
principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000) with
a maturity date of June 5, 2015 (the “Maturity Date”), representing the
obligation of the Subscriber to pay that portion of the purchase price under the
Subscription Agreement not paid in immediately available funds at the Closing
(as defined in the Subscription Agreement); and




WHEREAS, the Note is secured by an escrow of 5,000,000 shares of Company  Common
Stock owned by the Subscriber, pursuant to a Subscription Note Shares Escrow
Agreement  (the “Note Escrow Agreement”) among the Subscriber, the Company and
CKR Law LLP, as escrow agent (the “Escrow Agent”); and




WHEREAS, the Company has agreed to accept a partial payment from the Subscriber
of fifty percent (50%) of the principal amount due under the Note, equal to One
Million Two Hundred Fifty Thousand Dollars ($1,250,000) (the “Partial Payment”);
and




WHEREAS, in connection with the Partial Payment, the Company has agreed, subject
to receipt of the Partial Payment and Subscriber and Brown agreeing to certain
other matters as provided in this Agreement, to a thirty (30) day extension of
the Maturity Date under the Note for the payment of the balance of the principal
amount thereof (the “Extension”); and




WHEREAS, simultaneous with the Closing under the Subscription Agreement, all
amounts due under the Second Amended and Restated 10% Secured Convertible
Promissory Note of Tyme Inc., a Delaware corporation (“Tyme”), in the principal
amount of $2,310,000 and payable to Brown (the “Bridge Note”), were converted
into an aggregate of 2,310,000 shares (the “Bridge Note Shares”) of Common
Stock; and




WHEREAS, the Company, the Subscriber and Brown entered into a Registration
Rights Agreement, dated as of March 5, 2015 (the “Registration Rights
Agreement”), pursuant to which the Company is required to file a Registration
Statement on Form S-1 with the Securities and Exchange Commission (the “SEC”)
with respect to, among other securities, the PPO Shares and Bridge Note Shares
(the “Registration Obligation”) on the date that is ninety (90) days from the
earlier of (a) the date on which the Note is fully satisfied or (b) the Maturity
Date of the Note (the “Registration Filing Date”); and




--------------------------------------------------------------------------------




WHEREAS, the Company and Subscriber entered into an Agreement and Plan of Merger
and Reorganization with Tyme Acquisition Corp., Tyme and certain other
signatories thereto, dated as of March 5, 2015 (the “Merger Agreement”),
pursuant to which certain events will occur if the Company completes or does not
complete a Qualified Offering (as defined in the Merger Agreement) on specified
terms within five (5) months of the earlier of (a) the date on which the Note is
fully satisfied or (b) the Maturity Date of the Note; and




WHEREAS, pursuant to an Adjustment Shares Escrow Agreement (the “Adjustment
Shares Escrow Agreement”), dated as of March 5, 2015, between the Company,
Subscriber and Escrow Agent, Subscriber deposited with Escrow Agent an aggregate
of 3,500,000 shares of Common Stock to secure certain surrender obligations of
Subscriber as provided for in the Merger Agreement.




NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:




1.         The Subscriber shall deliver to the Company the Partial Payment of
US$1,250,000 to the account of the Company specified below not later than 3:00
pm EDT on Friday, June 5, 2015.




 

Bank Name:

Bank of America

 

Bank Address:

339 Franklin Avenue

 

 

Wyckoff, NJ 07481

 

ABA#:

021200339

 

Federal Wire

026009593

 

Account Name:

Tyme Inc.

 

Account Number:

* * * * * *

 

Account Address:

15 Knichel Road

 

 

Mahwah, New Jersey 07430




2.         Provided that the Subscriber complies with Section 1 above:




 

(a)

the Maturity Date of the Note shall be extended to July 6, 2015;

 

 

 

 

(b)

2,500,000 shares of Common Stock that are Deposit Shares (as defined in the Note
Escrow Agreement) represented by the Deposit Stock Certificates (as defined in
the Note Escrow Agreement) (the “Released Shares”) shall be released from the
Note Escrow Agreement and delivered in accordance with written instructions to
be separately provided to the Escrow Agent by the Subscriber (provided that
delivery of the Released Shares as provided in such instructions, a copy of
which shall be provided to the Company simultaneously with providing such
instruction to the Escrow Agent, are in accordance with all applicable
securities laws), and this paragraph shall serve as a written notice to the
Escrow Agent by both the Company and the Subscriber pursuant to Section 3(e) of
the Note Escrow Agreement with respect to the release and delivery of the
Released Shares only;




- 2 -

--------------------------------------------------------------------------------




 

(c)

the meaning of the term “Effective Date” in Section 1 of the Registration Rights
Agreement shall be amended to the effect that such meaning read, in its entirety
as follows: “Effective Date” means July 6, 2015”;

 

 

 

 

(d)

Clause (y) of Section 1.14(b) of the Merger Agreement shall be amended by
deleting the words “the maturity date of the Subscription Note” and inserting in
lieu thereof the words “June 5, 2015”;

 

 

 

 

(e)

Clause (y) of Section 1.14(c) of the Merger Agreement shall be amended by
deleting the words “the maturity date of the Subscription Note” and inserting in
lieu thereof the words “June 5, 2015”;

 

 

 

 

(f)

Clause (y) of Section 3(d) of the Note Escrow Agreement shall be amended by
deleting the words “the maturity date of the Note” and inserting in lieu thereof
the words “July 6, 2015”; and

 

 

 

 

(g)

Clause (y) of Section 2(c) of the Adjustment Shares Escrow Agreement shall be
amended by deleting the words “the maturity date of the Subscription Note” and
inserting in lieu thereof the words “June 5, 2015”.




3.         The Subscriber hereby agrees to pay promptly on demand all
reasonable, documented expenses incurred by the Company, including legal,
accounting and other professional fees and expenses of the Company incurred in
connection with this Amendment and those relating to any filings made by the
Company with the SEC in connection with and/or reporting on this Amendment and
the transactions contemplated by this Amendment.




4.         Except as specifically amended or modified as set forth herein, all
other terms of the Subscription Agreement, Note, Registration Rights Agreement,
Merger Agreement, Adjustment Shares Escrow Agreement and Note Escrow Agreement
are ratified and confirmed and remain in full force and effect, to the extent
they are in full force and effect as of the date of this Amendment.




5.         This Amendment may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by all parties, or, in the case of a waiver, by the
party waiving compliance.  Except as expressly stated herein, no delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power or privilege hereunder preclude any other or future exercise of
any other right, power or privilege hereunder.




- 3 -

--------------------------------------------------------------------------------




6.         This Amendment shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction.  Any action brought by either party against the other concerning
the transactions contemplated by this Second Amendment shall be brought only in
the state courts of New York or in the federal courts located in the state of
New York.  Both parties and the individuals executing this Amendment and other
agreements on behalf of the parties agree to submit to the jurisdiction of such
courts and waive trial by jury.  To the extent approved by a court of competent
jurisdiction, the prevailing party (which shall be the party which receives an
award most closely resembling the remedy or action sought) shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.  In the
event that any provision of this Amendment or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform to such
statute or rule of law.  Any such provision, which may prove invalid or
unenforceable under any law, shall not affect the validity or enforceability of
any other provision of any agreement.




7.         This Amendment may be executed in counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile or PDF
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.







[Signature Page Follows]







- 4 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereby execute this Amendment as of the date
first written above.







TYME TECHNOLOGIES, INC.







/s/ Steve Hoffman

By:  Steve Hoffman

Its:  Chief Executive Officer







GEM GLOBAL YIELD FUND LLC SCS







/s/ Christopher Brown

By:  Christopher Brown

Its:  Manager







CHRISTOPHER BROWN







/s/ Christopher Brown

Christopher Brown







Acknowledged as to Section 2(a) hereof and agreed to (to the extent of being a
party to the Note Escrow Agreement and Adjustment Shares Escrow Agreement):







CKR LAW LLP







/s/ Jeffrey A. Rinde

By:  Jeffrey A. Rinde

Its:  Co-Managing Partner




- 5 -

--------------------------------------------------------------------------------